UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6535


WILLIE JOE STURKEY, a/k/a Willie Sturkey, a/k/a Willie J.
Sturkey,

                  Plaintiff – Appellant,

          v.

JON OZMINT, Director SCDC; MICHAEL MATTHEW, SCDC Division of
Records;   MS.  WATTA,   Paymaster;  WARDEN    BAZZLE,   Perry
Correctional Institution, in their individual capacity; MRS.
F OGUNSILE, a/k/a Felicia Ogunsile, Case Manager, Perry
Correctional   Institution;   MRS.   NFN    ROOF,    Financial
Accountant,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Margaret B. Seymour, District
Judge. (8:07-cv-01502-MBS)


Submitted:     February 9, 2010             Decided:   March 1, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Joe Sturkey, Appellant Pro Se.          Nathaniel Heyward
Clarkson, III, Amy Miller Snyder, CLARKSON WALSH TERRELL &
COULTER, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie Joe Sturkey appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.      We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                      See

Sturkey v. Ozmint, No. 8:07-cv-01502-MBS (D.S.C. Mar. 11, 2009).

We   dispense    with     oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2